Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2019

                                      No. 04-19-00060-CR

                                   David Alan BRUNDAGE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                               Trial Court No. 15-10-12665-CR
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                         ORDER
        On February 25, 2019, appellant filed a “Withdrawal of Notice of Appeal” requesting
that this court dismiss this appeal pursuant to Texas Rule of Appellate Procedure 42.2. Rule
42.2(a) provides, in part: “The appellant and his or her attorney must sign the written motion to
dismiss . . . .” Appellant’s motion is signed by his attorney but not by appellant; therefore, the
motion is DENIED for failure to comply with Rule 42.2.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court